CLAIM INTERPRETATION
Applicant states on Remarks of 12/08/2021 that “a member” does not invoke 35 USC 112(f). It is noted that the term, “a member” is a generic placeholder. However, the term, “member” is not modified by functional language. Therefore, “a member” is not interpreted under 35 USC 112(f).  
Claim 10 has been amended, however, Applicant clarified that claim 10 has been canceled. 


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Antonio Papageorgiou on 5/23/2022.

The application has been amended as follows: 

Paragraph [0062] of the instant specification has been amended as below:

[0062]                       Referring to FIG. 15 through FIG. 28 a fourth embodiment of a device to automate or semiautomate a fish tape 20 by an automatic power means 38 or by a crank 40 is described. In this embodiment an about 10 inch diameter left plate 42 and right plate 44 are placed at opposite sides of a case 66 about a member 46 which serves as a fixed engagement means for an automatic power means 38 or a crank 40. The left plate 42 contains four tracks 50 equally spaced at 90 degree angles to one another. Slotted centering slides 52 (with pass-through slots therein as shown in Figs. 21-22 and 26-27) are movable about tracks 50 and are used to center left plate 42 in relation to opening 64 and fastened in place by fastener one 54 into fastener two 56. The entire assembly is held together by fasteners three 58 into fasteners four 60. Pressure from this connection is placed upon compression ring 48 bearing against case 66 to integrate the assembly with spool 26 forming a device to automate or semiautomate a fish tape 20.


Reasons for Allowance

Claims 1-8, 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 1 not found was a use of a plurality of tracks and a plurality of centering slides each having distal surfaces, wherein the plurality of centering slides are movable radially relative to at least one of the left and right plates, wherein the distal surfaces of each of the plurality of centering slides contact the surfaces defining the central opening in the case in a first position; in combination with the limitations set forth in claim 1 of the instant invention.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.

The closest prior art, Ryals (US 2016/0096705 A1) teaches a similar device for automating operation of a fish tape assembly, comprising: a case (para[0049]), a plurality of tracks (para[0049], a plurality of holes”) and a plurality of centering slides (para[0049], “screws”) slidingly adjustable (along the screws) relative to the plurality of tracks for affixing the device to the fish tape assembly (para[0049]).   Although the prior art of record teaches a similar device, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the plurality of centering slides of Ryals to have having distal surfaces, wherein the plurality of centering slides are movable radially relative to at least one of the left and right plates, wherein the distal surfaces of each of the plurality of centering slides contact the surfaces defining the central opening in the case in a first position; in combination with the limitations set forth in claim 1 of the instant invention. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim 1.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778 and e-mail address is Seahee.yoon@uspto.gov. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723